
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.01



PAUL-SON GAMING CORPORATION

1994 DIRECTORS' STOCK OPTION PLAN


Adopted by the Board of Directors January 31, 1994
Revised by the Board of Directors August 24, 1994
Approved by the Stockholders October 5, 1994
Revised by the Board of Directors July 29, 1996
Further Revised by the Board of Directors September 24, 1999
Further Revised, Subject to Stockholder approval,
by the Board of Directors September 12, 2002

1.Purpose

        The Paul-Son Gaming Corporation 1994 Directors' Stock Option Plan (the
"Plan") is intended to promote the interests of Paul-Son Gaming Corporation (the
"Corporation") and its subsidiaries by offering members of the Board of
Directors of the Corporation who are not employed as regular salaried officers
or employees of the Corporation or any of its subsidiaries (hereinafter referred
to as "Non-Employee Directors" or "Optionees") the opportunity to participate in
a stock option plan in order to encourage Non-Employee Directors to take a long
term view of the affairs of the Corporation; to attract and retain highly
qualified Non-Employee Directors; and to aid in rewarding Non-Employee Directors
for their services to the Corporation.

2.Administration

        The Plan shall be administered by a Committee (the "Committee") of not
less than two Directors of the Corporation who are not eligible to participate
under the Plan, selected by and serving at the pleasure of the Corporation's
Board of Directors (the "Board"). The Committee shall not have any discretion to
determine or vary any matters which are fixed under the terms of the Plan
including, without limitation, which individuals shall receive option awards,
how many shares of the Corporation's stock shall be subject to each such option
award, what the exercise price of stock covered by an option shall be, and what
means of payment shall be acceptable.

        The Committee shall have the authority to otherwise interpret the Plan
and make all determinations necessary or advisable for its administration.

        The Committee's decisions under the Plan shall be subject to the
approval of the Board.

3.Eligibility

        Only Non-Employee Directors, who are not participants in the
Corporation's 1994 Long Term Incentive Plan, will be eligible to be granted
awards.

4.Stock Subject to the Plan

        The stock from which awards may be granted shall be the Corporation's
$.01 par value Common Stock ("Common Stock"). When options are exercised, the
Corporation may either issue authorized but unissued shares of Common Stock or
transfer issued shares of Common Stock held in its treasury. The total number of
shares of Common Stock which may be granted as stock options shall not exceed
150,000. If an option expires, or is otherwise terminated prior to its exercise,
the Common Stock covered by such an option immediately prior to such expiration
or other termination shall continue to be available for grant under the Plan.

5.Grant and Amount of Options

        The date of grant of the initial option ("Initial Option") for a
Non-Employee Director commencing his or her term shall be the date that he or
she becomes a member of the Board of

--------------------------------------------------------------------------------


Directors ("Commencement Date"). The Initial Option grant shall be to purchase
6,000 shares of Common Stock (subject to vesting per Section 6.2 and to
adjustment per Section 7).

        Annual awards of options ("Annual Options" or individually an "Annual
Option") shall be granted beginning on the anniversary of the Commencement Date,
and continuing each year thereafter. An Annual Option will be to purchase:
(i) prior to the third anniversary of the Commencement date, 1,500 shares of
Common Stock for each of the following Board committees on which the
Non-Employee Director served for a period of at least six months during the
twelve months prior to the date of grant: (A) Audit Committee; (B) Compliance
Committee; and (C) Compensation Committee; and (ii) on the third anniversary of
the Commencement Date, and each year thereafter, an additional 2,000 shares of
Common Stock (all grant amounts subject to adjustment per section 7). The
Initial Option and the Annual Options are collectively referred to herein as
"option" or "options."

6.Terms and Conditions of Options

        Options shall be designated non-statutory options or not qualified as
Incentive Stock Options under Section 422(a) of the Internal Revenue Code of
1986, as amended (the "Code"), and shall be evidenced by written instruments
approved by the Committee. Such instruments shall conform to the following terms
and conditions:

6.1Option price

        The option price shall be the fair market value of the shares of Common
Stock under option on the date such option is granted. The fair market value per
share shall be the last reported sale price of the stock on such date on the
Nasdaq National Market, or on such other stock exchange that the Common Stock
may be listed from time to time. The option price shall be paid (i) in cash or
(ii) in shares of Common Stock, including Common Stock underlying the option
being exercised, having a fair market value equal to such option price or
(iii) in a combination of cash and shares of Common Stock, including Common
Stock underlying the option being exercised. The fair market value of shares of
Common Stock delivered to the Corporation pursuant to the immediately preceding
sentence shall be determined on the basis of the last reported sale price of the
Common Stock on the Nasdaq National Market on the day of exercise or, if there
was no such sale price on the day of exercise, on the day next preceding the day
of exercise on which there was such a sale.

6.2Vesting, exercise and term of options

        The Initial Option shall be exercisable to the extent of vesting. The
Initial Option shall vest over a three year period, with one-third of the
Initial Option (2,000 shares) vesting upon each anniversary of the Commencement
Date. Annual Options shall be fully vested upon grant, but shall only be
exercisable six months and one day from the date of grant.

        Except in special circumstances, each option shall expire upon the
earlier of the tenth anniversary of the date of its grant or nine months after
the Non-Employee Director retires.

        After becoming exercisable, each option shall remain exercisable until
the expiration or termination of the option. After becoming exercisable an
option may be exercised by the Optionee from time to time, in whole or part, up
to the total number of shares with respect to which it is then exercisable. The
Committee may provide that payment of the option exercise price may be made
following delivery of the certificate for the exercised shares.

        Upon the exercise of an option, the purchase price will be payable in
full in cash or Common Stock as provided in Paragraph 6.1. Any shares of Common
Stock so assigned and delivered to the Corporation in payment or partial payment
of the purchase price will be valued at Fair Market Value on the exercise date.
Upon the exercise of a non-qualified stock option, the Corporation shall
withhold from the shares of Common Stock to be issued to the eligible Optionee
the number

2

--------------------------------------------------------------------------------




of shares necessary to satisfy the Corporation's obligation to withhold Federal
taxes, such determination to be based on the shares' Fair Market Value on the
date of exercise.

6.3Termination of Directorship

        If an Optionee ceases, other than by reason of death or retirement to be
elected to serve on the Board: (A) all options granted to such Optionee and
exercisable on the date of termination of Directorship shall expire on the
earlier of (i) the tenth anniversary after the date of grant or (ii) nine months
after the day such Optionee's term ends; and (B) all options granted to such
Optionee which are unvested or unexercisable shall expire.

6.4Exercise upon death of optionee

        If an Optionee dies, the option may be exercised, to the extent of the
number of shares that the Optionee could have exercised on the date of such
death, by the Optionee's estate, personal representative or beneficiary who
acquires the option by will or by the laws of descent and distribution. Such
exercise may be made at any time prior to the earlier of (i) the tenth
anniversary after the date of grant or (ii) the second anniversary of such
Optionee's death. On the earlier of such dates, the option shall terminate. The
Committee may approve all cash payments to the estate of an Optionee if
circumstances warrant such a decision.

6.5Assignability

        No option shall be assignable or transferable by the Optionee except by
will or by the laws of descent and distribution and during the lifetime of the
Optionee the option shall be exercisable only by such Optionee.

7.Capital Adjustments

        The number and price of shares of Common Stock covered by each award of
options and the total number of shares that may be granted under the Plan shall
be proportionally adjusted to reflect, subject to any required action by the
stockholders, any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change.

8.Change of Control

        Notwithstanding the provisions of Section 7, in the event of a change of
control, all vesting on all unexercised stock options will accelerate to the
change of control date. For purposes of this Plan, a "Change of Control" of the
Corporation shall be deemed to have occurred at such time as (a) any "person"
(as the term is used in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934 ("Exchange Act")), not including Paul S. Endy, or his heirs or assigns,
or the Paul S. Endy, Jr. Living Trust, or its beneficiaries, becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 25.0% or more of
the combined voting power of the Corporation's outstanding securities ordinarily
having the right to vote at the election of directors; or (b) individuals who
constitute the Board of Directors on the date hereof (the "Incumbent Board")
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by at least a majority of the directors comprising the Incumbent Board,
or whose nomination for election was approved by a majority of the Board of
Directors of the Corporation serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as if he or she were a member of the
Incumbent Board; or (c) merger, consolidation or sale of all or substantially
all the assets of the Corporation occurs, unless such merger or consolidation
shall have been affirmatively recommended to the Corporation's stockholders by a
majority of the Incumbent Board; or (d) a proxy statement soliciting proxies
from stockholders of the Corporation by someone other than the current
management of the Corporation seeking stockholder approval of a plan or
reorganization, merger or consolidation

3

--------------------------------------------------------------------------------


of the Corporation with one or more corporations as a result of which the
outstanding shares of the Corporation's securities are actually exchanged for or
converted into cash or property or securities not issued by the Corporation
unless the reorganization, merger or consolidation shall have been affirmatively
recommended to the Corporation's stockholders by a majority of the Incumbent
Board.

9.Approvals

        The issuance of shares pursuant to this Plan is expressly conditioned
upon obtaining all necessary approvals from all regulatory agencies from which
approval is required, including gaming regulatory agencies, and upon obtaining
stockholder ratification of the Plan.

10.Effective Date of Plan

        The effective date of the Plan is January 31, 1994.

11.Term: Amendment of Plan

        This Plan shall expire on January 30, 2006 (except to options
outstanding on that date). The Board may terminate the Plan at any time. The
Board may amend the Plan at any time, provided however, the provisions of
Section 5 pertaining to the amount of options to be granted and the timing of
such option grants and the provisions of Paragraph 6.1 pertaining to the option
price of the Common Stock under option shall not be amended more than once every
six months, other than to comport with changes in the Internal Revenue Code or
the rules thereunder. Further provided however, that, without the approval of
the holders of a majority of the outstanding shares of Common Stock; the total
number of shares that may be sold, issued or transferred under the Plan may not
be increased (except by adjustment pursuant to Section 7); the provisions of
Section 3 regarding eligibility may not be modified; the purchase price at which
shares may be offered pursuant to options may not be reduced (except by
adjustment pursuant to Section 7); and the expiration date of the Plan may not
be extended and no change may be made which would cause the Plan not to comply
with Rule 16b-3 of the Exchange Act, as amended from time to time. No action of
the Board or stockholders, however, may, without the consent of an Optionee,
alter or impair such Optionee's rights under any option previously granted.

12.Withholding Taxes


        The Corporation shall have the right to deduct withholding taxes from
any payments made pursuant to the Plan or to make such other provisions as it
deems necessary or appropriate to satisfy its obligations to withhold federal,
state or local income or other taxes incurred by reason of payments or the
issuance of shares of Common Stock under the Plan. Whenever under the Plan,
shares of Common Stock are to be delivered upon exercise of an option, the
Committee shall be entitled to require as a condition of delivery that the
grantee remit an amount sufficient to satisfy all federal, state and other
government withholding tax requirements related thereto.

13.Plan Not a Trust

        Nothing contained in the Plan and no action taken pursuant to the Plan
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Corporation and any Optionee, the executor,
administrator or other personal representative, or designated beneficiary of
such Optionee, or any other persons. If and to the extent that any Optionee or
such Optionee's executor, administrator or other personal representative, as the
case may be, acquires a right to receive any payment from the Corporation
pursuant to the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Corporation.

14.Notices

        Each Optionee shall be responsible for furnishing the Committee with the
current and proper address for the mailing of notices and delivery of
agreements, Common Stock and cash pursuant to the Plan. Any notices required or
permitted to be given shall be deemed given if directed to the person to

4

--------------------------------------------------------------------------------


whom addressed at such address and mailed by regular United States mail,
first-class and prepaid. If any item mailed to such address is returned as
undeliverable to the addressee, mailing will be suspended until the Optionee
furnishes the proper address. This provision shall not be construed as requiring
the mailing of any notice or notification if such notice is not required under
the terms of the Plan or any applicable law.

15.Severability of Provisions

        If any provision of this Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

16.Payment to Minors, etc.

        Any benefit payable to or for the benefit of a minor, an incompetent
person or other person incapable of receipting therefor shall be deemed paid
when paid to such person's guardian or to the party providing or reasonably
appearing to provide for the care of such person, and such payment shall fully
discharge the Committee, the Corporation and other parties with respect thereto.

17.Headings and Captions

        The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

18.Controlling Law

        This Plan shall be construed and enforced according to the laws of the
State of Nevada to the extent not preempted by federal law, which shall
otherwise control.

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.01



PAUL-SON GAMING CORPORATION 1994 DIRECTORS' STOCK OPTION PLAN
